           Case 2:19-cv-00644-RAJ-BAT Document 75 Filed 08/10/20 Page 1 of 1



 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7

 8   LYNN HOUSERMAN,

 9                            Plaintiff,              CASE NO. 2:19-cv-00644-RAJ-BAT

10          v.                                        ORDER GRANTING LEAVE TO
                                                      FILE AMENDED COMPLAINT
11   COMTECH TELECOMMUNICATIONS
     CORPORATION, FRED KORNBERG,
12   MICHAEL D. PORCELAIN,

13                            Defendant.

14         The Court, having received and reviewed Plaintiff Lynne Houserman’s Unopposed

15   Motion for Leave to File First Amended Complaint (Dkt. 73) hereby ORDERS that the

16   motion is GRANTED. Ms. Houserman shall file her First Amended Complaint by August 24,

17   2020. DATED this 10th day of August, 2020.

18

19
                                                     A
                                                     BRIAN A. TSUCHIDA
                                                     Chief United States Magistrate Judge
20

21

22

23



     ORDER GRANTING LEAVE TO FILE
     AMENDED COMPLAINT - 1
